       Case 1:18-cv-07878-PGG-RWL Document 38 Filed 05/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   5/18/2020
---------------------------------------------------------------X
ELIJAH IBM BEY,                                                :   18-cv-7878 (PGG) (RWL)
                                                               :
                                    Plaintiff,                 :   ORDER
                                                               :
                  - against -                                  :
                                                               :
P.O. JOHN NUGENT, et al.,                                      :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        On March 26, 2020, this Court issued an order providing Plaintiff with one last final

extension to submit opposition, if any, to Defendant Nelligan's motion to dismiss. (Dkt.

37.) The Court indicated it would proceed to resolve the motion on the current record in

the absence of opposing papers. However, based on a mailing returned to sender, as

well as the moving brief's reference to Plaintiff having been sentenced, it appears from

the docket that the Plaintiff's address may have changed some time in the last several

months. Although it is incumbent upon a party to update their address on the Court's

docket the Court orders as follows:

        1. Defendants shall use reasonable efforts to determine if Plaintiff is incarcerated,

             and, if so, the address of the facility where he is located.

        2. No later than May 25, 2020, Defendants shall file a letter with the Court

             indicating either (a) that Defendants have located Plaintiff and served him with

             this Order, the Court's March 26, 2020 Order, and all of Defendants' motion to

             dismiss filings; or (b) despite having made reasonable efforts, Defendants were

             unable to identify Plaintiff's updated address.
     Case 1:18-cv-07878-PGG-RWL Document 38 Filed 05/18/20 Page 2 of 2



      3. If Defendants are able to identify Plaintiff's updated address and therefore

         serve Plaintiff with the motion to dismiss papers, Plaintiff shall have until June

         25, 2020 to file any opposition. Absent any opposition, the Court will proceed

         to resolve the motion on the record as it is. Additionally, Plaintiff must update

         the Court any time Plaintiff's address changes.


                                         SO ORDERED.



                                         _________________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated: May 18, 2020
       New York, New York
